Citation Nr: 0824829	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
April 1971.  He died in November 2004.  The appellant is his 
widow (surviving spouse).  
  
This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for one of the causes 
of the veteran's death - hepatitis C.  However, before 
addressing the merits of this claim, the Board finds that 
additional development of the evidence is required.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303(a).  The disability must have been incurred or  
aggravated in line of duty and must not be the result of the 
veteran's own willful misconduct, or, for claims filed after 
October 31, 1990, as in this case, the result of his abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  
Specifically, an injury or disease incurred during service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the claimant's drug 
abuse, including the use of illegal drugs.  38 C.F.R. §§ 
3.1(n), 3.301(d).  

First, here, the RO (AMC) should furnish the appellant a 
Veterans Claims Assistance Act (VCAA) notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
insofar as notifying her of all elements of her claim, 
including concerning the downstream effective date.  In this 
regard, the Board acknowledges the representative's February 
2008 assertion that a corrective VCAA letter is required 
which informs the appellant that she is free to submit the 
opinions of private physicians as to the etiology of one of 
the veteran's causes of death - hepatitis C.  However, upon 
review of the earlier August 2005 VCAA letter, the Board sees 
that page two of this letter already advised the appellant 
that she should "[p]rovide medical evidence that will show a 
reasonable possibility that the condition [hepatitis C] that 
contributed to the veteran's death was caused by injury and 
disease that began during service."  Consequently, no 
further advisement on this issue is required, and regardless, 
the appellant and her representative already appear to have 
actual knowledge of the evidence necessary to substantiate 
her claim.  

Second, the Board observes that the RO previously obtained a 
November 2005 medical opinion from a VA physician, Dr. R.T., 
M.D., addressing the relationship between one of the causes 
of the veteran's death (hepatitis C) and the veteran's 
military service, consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, No. 07-7174 (Fed. Cir. Mar. 28, 
2008).  See also 38 U.S.C. § 5103A(a).  Nonetheless, a remand 
is required for Dr. R.T. to reassess his previous opinion 
based on consideration of additional in-service hepatitis C 
risk factors pointed out by the appellant's representative in 
February 2008.  Another VA physician is not necessary in 
order to provide this opinion, unless Dr. R.T. is no longer 
available.     

In this regard, the veteran died in November 2004.  The death 
certificate lists the primary causes of death as hepatitis C 
and cirrhosis.  In addition, a contributory cause of death 
(upper gastrointestinal bleeding) is listed as well.  At the 
time of his death, the veteran did not have a single service-
connected disability.  The appellant does not assert, and the 
evidence does not demonstrate, any relationship between two 
of the causes of the veteran's death, i.e., cirrhosis and 
upper gastrointestinal bleeding, and his military service.  
Therefore, no medical opinion is necessary for these two 
particular causes of death since there would be no reasonable 
possibility of substantiating these particular claims.  See 
Wood, supra.  Notwithstanding, the crux of the appellant's 
argument is that the other primary cause of death, hepatitis 
C, stems from risk factors other than drug use during the 
veteran's military service.  

In the prior November 2005 VA opinion, Dr. R.T. opined that 
it is more likely than not that the veteran's hepatitis C was 
contracted by way of IV drug abuse, which occurred both 
before, during, and after service, than by way the tattoos he 
got during service.  On this basis, the appellant's claim was 
denied by the RO as precluded by law since his hepatitis C 
was the result of drug abuse, thereby not incurred in the 
line of duty.  See 38 C.F.R. §§ 3.1(n), 3.301(d).  However, 
as pointed out in the February 2008 statement, Dr. R.T. did 
not appear to consider other pertinent in-service hepatitis C 
risk factors documented by the veteran's service treatment 
records (STRs).  Specifically, in June 1968, the veteran 
stepped on some glass cutting his left foot.  In January 
1970, the veteran cut his wrist with a scalpel causing two 
lacerations.  Finally, in July and August of 1970, it was 
noted that the veteran was diagnosed with sexually 
transmitted diseases (STDs) - crabs and genital warts.  In 
light of this evidence, a remand is required for Dr. R.T. to 
reassess his previous cause of death opinion based on 
consideration of these additional in-service hepatitis C risk 
factors.   

Accordingly, the case is REMANDED for the following action:

1.	Furnish to the appellant a corrective 
VCAA notice letter complying with the 
recent Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising her of all elements of her 
cause of death claim, including the 
downstream effective date element.  

2.	Then request that Dr. R.T., the VA 
physician who provided the prior 
November 2005 cause of death opinion, 
reassess his previous opinion based on 
consideration of additional in-service 
hepatitis C risk factors.  
Specifically, Dr. R.T. should also 
consider the following additional risk 
factors discussed in the veteran's 
STRs:  (1) In June 1968, the veteran 
stepped on some glass cutting his left 
foot (2) in January 1970, the veteran 
cut his wrist with a scalpel causing 
two lacerations; and (3) in July and 
August of 1970, it was noted that the 
veteran was diagnosed with sexually 
transmitted diseases (STDs) - crabs and 
genital warts.  After consideration of 
these additional in-service risk 
factors, Dr. R.T. should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the cause of the 
veteran's death, hepatitis C, was 
contracted through IV drug use, as 
opposed to these other in-service risk 
factors.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Another VA physician is 
not necessary in order to provide this 
opinion, unless Dr. R.T. is no longer 
available.    

3.	Then readjudicate the cause of death 
claim in light of the additional 
evidence.  If the claim is not granted 
to the appellant-widow's satisfaction, 
send her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

